Citation Nr: 1118702	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prostate cancer and/or diabetes mellitus, type 2, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for impotence (ED).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence of record does not demonstrate that ED was present during active service or developed as a result of an established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate current ED is causally or etiologically related to service-connected diabetes mellitus and/or service-connected prostate cancer.


CONCLUSION OF LAW

A disability manifested by ED was not incurred in or aggravated by military service, and is not shown to be proximately due to, the result of, or aggravated by service-connected diabetes mellitus and/or service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in May 2008.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in the May 2008 VCAA letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service, post-service, and private treatment records have been obtained and associated with the claims file.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under the VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background and Analysis

The Veteran contends that his ED is related to service-connected prostate cancer or service-connected diabetes mellitus, type 2, associated with herbicide exposure.

Service treatment records (STRs) are silent for any complaints, findings, or treatment of ED/impotence.  September 1966 enlistment and August 1969 separation examinations include a normal clinical evaluation of the genitourinary system.

Private medical records from R.W.H., M.D., dated from October 1997 to April 2004 have been associated with the claims folder.  An October 1997 office note included a request by the Veteran for a prostate evaluation.  The physician noted that the prostate was not enlarged.  In January 2004, the Veteran was diagnosed with diabetes mellitus.  Complaints of ED were noted in February 2004.

During an August 2005 VA diabetes mellitus examination, the Veteran complained of intermittent ED with an onset in 2002.  He noted ED more than 50 percent of the time which was treated well with Viagra.  He reported that he drank three to five alcoholic drinks five to six days per week.  The diagnosis was erectile dysfunction.  The examiner opined that the Veteran's ED was not worsened or increased by his diabetes because his diabetes was well controlled.  He concluded the Veteran's obesity, alcohol consumption, and hypertension were the etiological nexus for his ED.  

In an August 2005 VA outpatient treatment note, the diagnoses were diabetes, ED, and mild hypertension.  An alcohol abuse screening test was positive.  The Veteran indicated that he drank alcoholic drinks four or more times per week, he drank one or two alcoholic beverages on a typical day in the past year, and he had six or more drinks on one occasion monthly.

An undated private report (prepared sometime between October and December 2007) signed by R. B. L., M.D., a urologist, made no mention of complaints, treatment, or diagnosis of ED.  The doctor treated the Veteran for prostate cancer and noted problems associated with the cancer and its treatment, which did not include ED.

In a March 2009 statement, the Veteran asserted that because he was service-connected for diabetes and prostate cancer, his ED/impotence should be service-connected as well.  

During a May 2009 VA genitourinary examination, the Veteran complained that he had no morning erections or vaginal penetration.  He could not remember the exact date that he was unable to obtain a morning erection or vaginal penetration, but he reported it was between the time of diagnosis of diabetes in 2002 and the onset of prostate cancer (diagnosed in 2007), but before radiation therapy for cancer treatment.  The diagnosis was ED with subclinical testosterone.  The Veteran related that he began smoking in 1962 and smoked 3 packs per day until he quit in 1969.  The examiner opined that the ED was not caused by service-connected diabetes or prostate cancer.  She reasoned that the onset of ED was in 2002, the same time as the diagnosis of diabetes mellitus, with stronger risk factors for ED of smoking, alcohol intake, and hypertension, because his diabetes mellitus was controlled with A1C levels of 6.1 to 7.5 since 2005.  She also asserted ED predated (pre-existed) the diagnosis of prostate cancer, therefore the cancer did not cause the ED.  She opined that ED could only be aggravated beyond normal progression by diabetes mellitus as the cancer was not yet diagnosed; however, she noted there were stronger risk factors for ED, including smoking, drinking, and hypertension.  

In a June 2009 VA Form 9, Appeal to the Board, the Veteran asserted that his ED was secondary to his diabetes.  He noted the RO denied his claim based upon the May 2009 VA examiner's opinion that other risk factors caused his ED (i.e., smoking, alcohol intake, and hypertension).  The Veteran asserted that he had not smoked in 40 years, he limited his alcohol intake to beer only, and hypertension went hand in hand with diabetes.  He disagreed with the examiner's conclusion that there was no nexus between his diabetes and ED, stating, "The [erectile dysfunction]...is not gonna (sic) go away as they seem to think (sic) that is my diabetes is under control (sic) I will regain use to put it plainly."

In a November 2009 informal hearing presentation, the Veteran's representative argued that the May 2009 VA genitourinary examination was inadequate for VA purposes because the examiner relied on an inaccurate medical history regarding the Veteran's smoking and alcohol intake, and she suggested the possibility of aggravation of ED without substantiating that possibility with a medical opinion.

Given its review of the record, the Board finds that service connection for the claimed ED is simply not warranted.  

Based upon the evidence of record, the Board finds that the Veteran's currently diagnosed ED is not shown to have developed as a result of an established event, injury, or disease during active service.  Service treatment records were silent for any genitourinary complaints in service.  Despite a current diagnosis of ED, there are no medical statements or opinions of record that directly relate the Veteran's ED to service or to any incident of service.  

The regulations are clear that service connection is allowed for a current disability proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's currently diagnosed ED is proximately due to, the result of, or aggravated by his service-connected diabetes or prostate cancer.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  In an August 2005 VA diabetes mellitus examination, the examiner opined the Veteran's ED was not worsened or increased by his diabetes because his diabetes was well-controlled.  He specifically noted the Veteran's obesity, alcohol consumption, and hypertension were the etiological nexus for his ED.  Likewise, in a May 2009 VA genitourinary examination, the Veteran reported he became unable to obtain a morning erection or vaginal penetration between the time he was diagnosed with diabetes in 2002 and the onset of prostate cancer in 2007.  The examiner opined that the diagnosed ED was not caused by service-connected diabetes or prostate cancer.  She felt there were stronger risk factors for ED associated with the Veteran's smoking, alcohol intake, and hypertension, and noted his diabetes had been controlled since 2005.  She also asserted that ED pre-existed diagnosed prostate cancer, so the cancer did not cause the ED.  

Both VA examiners noted that the ED began in 2002 and diabetes mellitus was diagnosed in 2004.  Thus, ED was not caused by diabetes mellitus.  Both examinations failed to support aggravation of ED by diabetes mellitus, and both examiners discussed the Veteran's other, more significant, factors (notably, his alcohol consumption, weight, and hypertension) that would cause the problem.  The examiners also noted prostate cancer was discovered after the claim of ED, so it also did not cause ED.  In private reports from October to December 2007, the Veteran's treating urologist made no mention of complaints of ED, although he noted other problems associated with the cancer and its treatment.  The Board is persuaded by the medical evidence of record and finds that ED was neither caused by, nor aggravated by, the Veteran's service-connected diabetes mellitus nor his service-connected prostate cancer.

The Board emphasizes that this decision does not imply that the Veteran is not sincere in his belief that his ED is causally or etiologically related to his service-connected diabetes mellitus and prostate cancer.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may sincerely believe that his ED is proximately due to, the result of, or aggravated by his service-connected diabetes mellitus and/or service-connected prostate cancer, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the competent medical evidence finds no etiological relationship between ED and service-connected diabetes mellitus or service connected prostate cancer.  In the absence of such evidence, service connection is not warranted.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.


ORDER

Entitlement to service connection for ED, to include as secondary to prostate cancer and/or diabetes mellitus, type 2, associated with herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


